Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is a response to an application filed on 12/29/2020 in which claims 1-6 are pending and ready for examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masunaga et al (hereinafter Masunaga) (US 2018/0316216 A1) in view of Shiojima (US 2005/0024905 A1).
As to claim 1, Masunaga discloses an uninterruptible power supply device (see Fig 1) comprising: 
a converter (Fig 1, 1) that converts AC power from an AC power supply (Fig 1, 51) into DC power; 
an inverter (Fig 1, 3) that converts the DC power generated by the converter or DC power in a power storage device (Fig 1, 52) into AC power and supplies the AC power to a load (Fig 1, 53); 
a switch (Fig 1, S5, S6) connected between the inverter and the load; 

a control device (Fig 1, 7) that controls the switch and the electromagnetic contactor such that the switch is turned on and the electromagnetic contactor is turned off during inverter power feeding in which the AC power is supplied from the inverter to the load, and the switch is turned off and the electromagnetic contactor is turned on when the inverter has a failure, the electromagnetic contactor being turned on when a contact is closed by excitation of a coil according to a control signal from the control device (see parags [0052-0055]). 
Masunaga does not disclose having a manual switch that can close the contact by being pressed from outside; a pressing force applying mechanism that applies a pressing force to the manual switch; and a control circuit that operates the pressing force applying mechanism when there occurs a failure that the electromagnetic contactor cannot be turned on regardless of the control signal from the control device.
However, Shiojima discloses having a manual switch that can close the contact by being pressed from outside; a pressing force applying mechanism that applies a pressing force to the manual switch; and a control circuit that operates the pressing force applying mechanism when there occurs a failure that the electromagnetic contactor cannot be turned on regardless of the control signal from the control device (See Fig 1, manual switch A, parag [0020]). It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the system of Masunaga .
Allowable Subject Matter
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC M PHAM whose telephone number is (571)272-5026. The examiner can normally be reached 10:00 am - 6:00 pm, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/DUC M PHAM/Examiner, Art Unit 2836                                                                                                                                                                                                        March 15, 2022